Case 1:15-cv-00137-LPS Document 573 Filed 10/25/19 Page 1 of 1 PageID #: 33935

                                                                                     1313 North Market Street
                                                                                                 P.O. Box 951
                                                                                   Wilmington, DE 19899-0951
                                                                                                 302 984 6000
                                                                                    www.potteranderson.com

                                                                                            Bindu A. Palapura
                                                                                              Attorney at Law
                                                                              bpalapura@potteranderson.com
                                                                                   302 984-6092 Direct Phone
                                                                                            302 658-1192 Fax
                                         October 25, 2019
VIA ELECTRONIC-FILING

 The Honorable Leonard P. Stark
 U.S. District Court for the District of Delaware
 J. Caleb Boggs Federal Building
 844 N. King Street
 Wilmington, DE 19801-3556

       Re: International Business Machines Corporation v. Priceline Group Inc., et al.,
           C.A. No. 15-137-LPS

Dear Chief Judge Stark:
         Pursuant to the Court’s September 30, 2019 Order (D.I. 572), Plaintiff International
Business Machines Corporation (“IBM”) and Defendants Booking Holdings Inc. (f/k/a The
Priceline Group Inc.), priceline.com LLC, KAYAK Software Corporation, and OpenTable, Inc.
(collectively, “Defendants”) submit the following report on the status of the above-captioned
litigation.

         IBM does not intend to petition the Supreme Court for a Writ of Certiorari to review the
Federal Circuit’s decision affirming this Court’s judgment of noninfringement. (D.I. 567.) Given
IBM’s decision, the parties will shortly file a Joint Stipulation of Dismissal and Order, stipulating
that all remaining claims in the above-captioned action (relating to U.S. Patent No. 7,072,849) are
dismissed with prejudice and all counterclaims and defenses in the above-captioned action are
dismissed without prejudice.

                                                      Respectfully,

                                                      /s/ Bindu A. Palapura

                                                      Bindu A. Palapura

BAP:msb/6454934/42141

cc:    Clerk of the Court (via hand delivery)
       Counsel of Record (via electronic mail)
